Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The indicated rejections of Claims 1-12 from the action on filed on 12/20/2021 are withdrawn and rejections based on newly interpreted claims and newly interpreted references follow.  Prosecution is reopened.
2.	Claims 1-12 are currently pending.
3.	The objections to the drawings and specification are overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claim 1 are:
A determination unit for determining at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel.
A division unit for dividing the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection.
A discretization unit for discretizing each transition line into a plurality of transition points.
A calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm, a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between 3In re Application of Philippe REINQUINAtty. Ref. No. AHB-4411-25Application Serial No. 16/976,870Reply to Office Action of December 20, 2021the avoidance path and the second path is less than a predetermined horizontal separation distance.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
6.	A determination unit, division unit, discretization unit, and calculation unit, under broadest reasonable interpretation, are being interpreted as a controller for assistance air or maritime traffic.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
8.	The disclosure does not describe the claimed functions of the “a determination unit for determining at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel, a division unit for dividing the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection, a discretization unit for discretizing each transition line into a plurality of transition points, and  calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm, a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between 3In re Application of Philippe REINQUINAtty. Ref. No. AHB-4411-25Application Serial No. 16/976,870Reply to Office Action of December 20, 2021the avoidance path and the second path is less than a predetermined horizontal separation distance” in Claim 1, which is critical or essential to the practice of the invention.  The omitted subject matter is critical for one of ordinary skill in the art to know what specific computer components may accomplish the claimed functionality.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a determination unit for determining at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel, a division unit for dividing the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection, a discretization unit for discretizing each transition line into a plurality of transition points, and  calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm, a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between 3In re Application of Philippe REINQUINAtty. Ref. No. AHB-4411-25Application Serial No. 16/976,870Reply to Office Action of December 20, 2021the avoidance path and the second path is less than a predetermined horizontal separation distance” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the determination unit, division unit, discretization unit, and calculation unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Subject Matter Eligibility Analysis of Claim 8 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 8 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 8 is directed to determining a peripheral lateral envelope of the first path, determining each transition point of each transition line, and calculating an outline of a conflict avoidance surface.  This limitation akin to a mental process as a human mind can determine and evaluate a conflict in determined paths between two vehicles.  For example, a pilot of an aircraft can determine that an aircraft path will intersect and can determine an area where two aircraft paths will not intersect (as the collision avoidance surface).  Additionally, a pilot can look at other aircraft or vessels and can figure out the area of interest for each of the vehicles. (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which determines a conflict between two vehicles and determines an area where there is no conflict between the two vehicle paths (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, Claim 8 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
11.	As per Claim 8, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski (US 20090125221 A1) in view of Baldwin (US 7194353 B1).
16.	Regarding Claim 1, Estkowski teaches a device for assisting an air or maritime traffic controller in avoiding a potential conflict, detected within a predetermined path-prediction horizon, between a first path of a first aircraft and a second path of a second aircraft or between a first path of a first vessel and a second path of a second vessel, each path being in accordance with a navigation plan and comprising a plurality of segments formed between a plurality of navigation points, the device comprising (Estkowski: [0028], [0031], and [0037] "In some embodiments, the separation manager continually monitors aircraft for potential conflicts [avoiding potential conflicts]. In addition, or alternatively, the separation manager may improve airspace configuration by sending aircraft control commands to modify aircraft trajectories."  Also, "A first safe separation window 302 includes the relevant aircraft 208 and the control aircraft 206, each having a trajectory window [between first and second path for first and second aircraft]. The relevant aircraft includes a trajectory window R1 that represents the navigational uncertainty from a planned trajectory path 304 [predetermined path]."  Also, "The data input 402 may include any data related to the relevant aircraft and/or the control aircraft, such as information from a flight management system (FMS) of an aircraft, such as trajectory, altitude, velocity, flight plan data [in accordance with navigation plan], information from sensors, or other data related to the aircraft, including environment info such as restricted regions, external threats, weather.").
A determination unit for determining at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel (Estkowski: [0057] "A reference point is selected as a next waypoint for the control vehicle. A plurality of homotopic regions [peripheral lateral envelope defining navigation surface] are calculated between the initial location of the control vehicle and a destination point...A plurality of homotopic regions are calculated between the initial location [current position] of the control vehicle [first aircraft/vessel] and a destination point." Note that the homotopic regions in Figure 5 show the navigable surface for the aircraft.),
A division unit for dividing the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection (Estkowski: [0057, previously cited] and [0059] "The control aircraft 508 may reach the objective point 506 [edge of peripheral lateral envelope at second point] by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504....The VPR 500 includes time rings 514 [transition lines marking change of section] that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510 [intersecting segment of first path]."  Note that Figure 5 shows the adjacent sections next to one another, divided by transition lines.),
A discretization unit for discretizing each transition line into a plurality of transition points (Estkowski: [0048], [0056], and [0059] "The route may consist of one or more preferred routes, a discrete set of route options weighted according to preference, and/or a continuum of route options with a weighting function."  Also, "Generally speaking, the separation router determines reroute options for a control aircraft by (1) generating a discrete frame work of trajectories and `time-range rings;` (2) determining a weight for framework; and (3) routing the trajectories through intervening regions as efficiently as possible using the framework as a guide or by extending the weighting."  Also, "The control aircraft 508 may reach the objective point 506 by traveling along any number of trajectory paths 510 [discretize each transition line into plurality of points], which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506...The VPR 500 includes time rings 514 that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510." Note that a skilled practitioner would recognize that Figure 5 shows a plurality of possible trajectory paths, and that a path comprises a plurality of points.),
A calculation unit for determining for each transition point of each transition line… a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between the avoidance path and the second path is less than a predetermined horizontal separation distance (Estkowski: [0057] and [0059] "If the distance between the potential time-position zones for the vehicles is less than a specified distance [potential conflict, horizontal separation distance less than predetermined separation distance], the control vehicle is rerouted. A reference point is selected as a next waypoint [transition point] for the control vehicle. A plurality of homotopic regions are calculated between the initial location [current transition point] of the control vehicle and a destination point [meeting point]. The destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle."  Also, " In some embodiments, the 4D-VPR 502 includes representations of potential conflicts in the form of trajectory windows 516, described above as R3 trajectory windows, which are confidence regions for a predictive aircraft position of another aircraft. Typically, only potentially conflicting aircraft will be represented on the 4D-VPR and will affect the trajectory path 510 of the control aircraft 508.");
And for calculating at least one outline of a conflict avoidance, from a plurality of transition point positions for which the conflict detection algorithm has not determined a potential conflict between the respective avoidance path and the second path (Estkowski: [0064] and [0069] "The relative magnitude of the final options relative safety graph 522 [from plurality of transition points] indicates an increasing safety of a particular trajectory both represented by that portion of the graph.” Also, "In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts) [potential conflicts], a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626 [outline of conflict avoidance].").
Estkowski fails to explicitly teach a calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm.
However, in the same field of endeavor, Baldwin a calculation unit for determining for each transition point of each transition line, using a conflict detection algorithm. (Baldwin: [Column 6, Lines 7-11] and [Column 19, Lines 49-67; Column 20, Lines 1-2] "The allowable threat risk parameters can then be compared by route planner algorithm 18 embodied within the processing unit 12 to actual threat risks associated with candidate flight paths in aircraft for rerouting aircraft as needed [conflict detection algorithm]."  Also, "Should any of grid cells 216 along original flight path 210 have a cumulative threat risk value higher than the allowable threat risk per grid cell (threshold) established by the threat risk parameters, route planner algorithm 118 of IMCN expert system 114 again analyzes grid cells 216 along original flight path 210, in order to determine the an intermediate point A (see FIG. 2) at or next to the midpoint of the highest range of threat risk values, which is the most dangerous point along the flight path, such as described previously.  Route planner algorithm 118 of IMCN expert system 114 calculates a deviation of the flight path [avoidance path] from intermediate point A. This deviation is determined by the calculation of a line that is lateral (e.g., perpendicular) to the flight path 210 at intermediate point A. Route planner algorithm 118 extends the line out, until a grid cell 216 is found that is within the acceptable threat risk parameters [determine each transition point of each transition line], as determined by route planner algorithm 118 of IMCN expert system 114, e.g., the line is extended to a new intermediate point B [meeting point] of FIG. 2. This new location, i.e., intermediate point B, is used to split original flight path 210 into two new flight paths [avoidance path] that avoid this area of highest threat [second path less than horizontal separation distance]...").
	Estkowski and Baldwin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski to incorporate the teachings of Baldwin to determine a potential conflict because it provides the benefit of using an alternate route to assist air traffic control.  There is also a benefit of increased passenger and vehicle safety for collision avoidance. 
17.	Regarding Claim 2, Estkowski and Baldwin remains as applied above in Claim 1, and further, Estkowski teaches the determination unit determines the peripheral lateral envelope based on performance characteristics of the first aircraft or of the first vessel (Estkowski: [0008] "A plurality homotopically distinct paths may be calculated between the time-referenced position of the control vehicle and the reference point based on the maneuvering characteristics of the control vehicle [performance characteristics of first aircraft/vessel] and the probable probabilistic position zone of interest for the vehicles."  Note a skilled practitioner would recognize that the homotopically paths are generated from the homotopically regions [peripheral lateral envelope].).
18.	Regarding Claim 3, Estkowski and Baldwin remains as applied above in Claim 1, and further, Baldwin teaches the determination unit determines the peripheral lateral envelope based on a maximum authorized delay related to the last navigation point of the navigation plan of the first path (Baldwin: [Column 7, Lines 49-56] "For example, the distance between the initial and destination points 212 and 214, the range of the aircraft, and the required time [maximum authorized delay] to destination can be used to identify a maximum lateral deviation [determines peripheral lateral envelope] from the original flight path 210 beyond which aircraft are not expected to fly, and the maximum altitude of the aircraft [first aircraft/vessel] can be used to set an upper vertical range on the pertinent airspace.").
19.	Regarding Claim 4, Estkowski and Baldwin remains as applied above in Claim 1, and further, Estkowski teaches the determination unit determines a right peripheral lateral envelope and a left peripheral lateral envelope (Estkowski: [0057] "A plurality of homotopic regions [right and left peripheral lateral envelopes] are calculated between the initial location of the control vehicle and a destination point."  Note that Figure 5 displays the peripheral lateral envelopes, which are on the right and left of the vehicle and navigation point.).
20.	Regarding Claim 5, Estkowski and Baldwin remains as applied above in Claim 1, and further, Estkowski teaches the transition lines are rectilinear lines or arcs for which the center is the first navigation point or the current position of the first aircraft (Estkowski: [0059] "The control aircraft 508 [first aircraft] may reach the objective point 506 by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 [first navigation point] and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506."  Note that Figure 5 shows the transition lines [arcs] centered from the first navigation point.).
21.	Regarding Claim 7, Estkowski and Baldwin remains as applied above in Claim 1, and further, Estkowski teaches a graphical interface capable of presenting the conflict avoidance surfaces to the air traffic controller in real time (Estkowski: [0041], [0068], and [0069] "The separation routing process 410 includes a virtual predictive radar (VPR) with a variety of dimensions. The dimensions may include time [in real time], altitude, latitude, and/or longitude."  Also, "Next, aircraft behavior and routing information may be added to the 4D-VPR at 608 and is represented by a populated 4D-VPR display 610 [graphical interface] which includes time rings and trajectory paths."  Also, "In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts) [conflict avoidance surfaces], a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626.").
22.	Regarding Claim 8, Estkowski teaches a method for assisting an air or maritime traffic controller in avoiding a potential conflict, detected within a predetermined path-prediction horizon, between a first path of a first aircraft and a second path of a second aircraft or between a first path of a first vessel and a second path of a second vessel, each path being in accordance with a navigation plan and comprising a plurality of segments formed between a plurality of navigation points, the method comprising the following steps (Estkowski: [0028], [0031], and [0037] "In some embodiments, the separation manager continually monitors aircraft for potential conflicts [avoiding potential conflicts]. In addition, or alternatively, the separation manager may improve airspace configuration by sending aircraft control commands to modify aircraft trajectories."  Also, "A first safe separation window 302 includes the relevant aircraft 208 and the control aircraft 206, each having a trajectory window [between first and second path for first and second aircraft]. The relevant aircraft includes a trajectory window R1 that represents the navigational uncertainty from a planned trajectory path 304 [predetermined path]."  Also, "The data input 402 may include any data related to the relevant aircraft and/or the control aircraft, such as information from a flight management system (FMS) of an aircraft, such as trajectory, altitude, velocity, flight plan data [in accordance with navigation plan], information from sensors, or other data related to the aircraft, including environment info such as restricted regions, external threats, weather."):
Determining at least one peripheral lateral envelope of the first path, the peripheral lateral envelope defining a lateral navigation surface attainable by the first aircraft or by the first vessel from a current position of the first aircraft or of the first vessel (Estkowski: [0057] "A reference point is selected as a next waypoint for the control vehicle. A plurality of homotopic regions [peripheral lateral envelope defining navigation surface] are calculated between the initial location of the control vehicle and a destination point...A plurality of homotopic regions are calculated between the initial location [current position] of the control vehicle [first aircraft/vessel] and a destination point." Note that the homotopic regions in Figure 5 show the navigable surface for the aircraft.),
Dividing the peripheral lateral envelope into a longitudinal plurality of adjacent sections next to one another and delineated by transition lines marking the change of section, each transition line intersecting a segment of the first path at a first point of intersection, and an edge of the peripheral lateral envelope at a second point of intersection (Estkowski: [0057, previously cited] and [0059] "The control aircraft 508 may reach the objective point 506 [edge of peripheral lateral envelope at second point] by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504....The VPR 500 includes time rings 514 [transition lines marking change of section] that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510 [intersecting segment of first path]."  Note that Figure 5 shows the adjacent sections next to one another, divided by transition lines.),
Discretizing each transition line into a plurality of transition points (Estkowski: [0048], [0056], and [0059] "The route may consist of one or more preferred routes, a discrete set of route options weighted according to preference, and/or a continuum of route options with a weighting function."  Also, "Generally speaking, the separation router determines reroute options for a control aircraft by (1) generating a discrete frame work of trajectories and `time-range rings;` (2) determining a weight for framework; and (3) routing the trajectories through intervening regions as efficiently as possible using the framework as a guide or by extending the weighting."  Also, "The control aircraft 508 may reach the objective point 506 by traveling along any number of trajectory paths 510 [discretize each transition line into plurality of points], which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506...The VPR 500 includes time rings 514 that indicate the amount of time necessary for the control aircraft 508 to travel along a particular trajectory path 510." Note that a skilled practitioner would recognize that Figure 5 shows a plurality of possible trajectory paths, and that a path comprises a plurality of points.),
Determining for each transition point of each transition line… a potential conflict between an avoidance path and the second path, the avoidance path comprising the current position of the first aircraft or of the first vessel, the position of the current transition point, and a predetermined meeting point, a potential conflict being detected when a horizontal separation distance between the avoidance path and the second path is less than a predetermined horizontal separation distance (Estkowski: [0057] and [0059] "If the distance between the potential time-position zones for the vehicles is less than a specified distance [potential conflict, horizontal separation distance less than predetermined separation distance], the control vehicle is rerouted. A reference point is selected as a next waypoint [transition point] for the control vehicle. A plurality of homotopic regions are calculated between the initial location [current transition point] of the control vehicle and a destination point [meeting point]. The destination point is generated based on the maneuvering characteristic data for the control vehicle and potential time/position zones of each vehicle within the predetermined zone. Within each homotopy region, a set of path options is determined between the initial location of the control vehicle and the reference point based on the maneuvering characteristic data for the control vehicle."  Also, " In some embodiments, the 4D-VPR 502 includes representations of potential conflicts in the form of trajectory windows 516, described above as R3 trajectory windows, which are confidence regions for a predictive aircraft position of another aircraft. Typically, only potentially conflicting aircraft will be represented on the 4D-VPR and will affect the trajectory path 510 of the control aircraft 508.");
Calculating at least one outline of a conflict avoidance surface, from a plurality of transition point positions for which the conflict detection algorithm has not determined a potential conflict between the respective avoidance path and the second path (Estkowski: [0064] and [0069] "The relative magnitude of the final options relative safety graph 522 [from plurality of transition points] indicates an increasing safety of a particular trajectory both represented by that portion of the graph."  Also, "In some implementations, the data structure display 620 includes conflicts 622 (generated form R3 potential conflicts) [potential conflicts], a no-fly zone 624 which may be based in part on the control aircraft's maneuverability, and an available travel route 626 [outline of conflict avoidance]."),
	Estkowski fails to explicitly teach determining for each transition point of each transition line, using a conflict detection algorithm.
	However, in the same field of endeavor, Baldwin teaches determining for each transition point of each transition line, using a conflict detection algorithm (Baldwin: [Column 6, Lines 7-11] and [Column 19, Lines 49-67; Column 20, Lines 1-2] "The allowable threat risk parameters can then be compared by route planner algorithm 18 embodied within the processing unit 12 to actual threat risks associated with candidate flight paths in aircraft for rerouting aircraft as needed [conflict detection algorithm]."  Also, "Should any of grid cells 216 along original flight path 210 have a cumulative threat risk value higher than the allowable threat risk per grid cell (threshold) established by the threat risk parameters, route planner algorithm 118 of IMCN expert system 114 again analyzes grid cells 216 along original flight path 210, in order to determine the an intermediate point A (see FIG. 2) at or next to the midpoint of the highest range of threat risk values, which is the most dangerous point along the flight path, such as described previously.  Route planner algorithm 118 of IMCN expert system 114 calculates a deviation of the flight path [avoidance path] from intermediate point A. This deviation is determined by the calculation of a line that is lateral (e.g., perpendicular) to the flight path 210 at intermediate point A. Route planner algorithm 118 extends the line out, until a grid cell 216 is found that is within the acceptable threat risk parameters [determine each transition point of each transition line], as determined by route planner algorithm 118 of IMCN expert system 114, e.g., the line is extended to a new intermediate point B [meeting point] of FIG. 2. This new location, i.e., intermediate point B, is used to split original flight path 210 into two new flight paths [avoidance path] that avoid this area of highest threat [second path less than horizontal separation distance]...").
Estkowski and Baldwin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski to incorporate the teachings of Baldwin to determine a potential conflict because it provides the benefit of using an alternate route to assist air traffic control.  There is also a benefit of increased passenger and vehicle safety for collision avoidance. 
23.	Regarding Claim 9, Estkowski and Baldwin remains as applied above in Claim 8, and further, Estkowski teaches the determination of the peripheral lateral envelope based on performance characteristics of the first aircraft or of the first vessel (Estkowski: [0008] "A plurality homotopically distinct paths may be calculated between the time-referenced position of the control vehicle and the reference point based on the maneuvering characteristics of the control vehicle [performance characteristics of first aircraft/vessel] and the probable probabilistic position zone of interest for the vehicles."  Note a skilled practitioner would recognize that the homotopically paths are generated from the homotopically regions [peripheral lateral envelope].).
24.	Regarding Claim 10, Estkowski and Baldwin remains as applied above in Claim 8, and further, Estkowski teaches the determination of a right peripheral lateral envelope and a left peripheral lateral envelope (Estkowski: [0057] "A plurality of homotopic regions [right and left peripheral lateral envelopes] are calculated between the initial location of the control vehicle and a destination point."  Note that Figure 5 displays the peripheral lateral envelopes, which are on the right and left of the vehicle and navigation point.).
25.	Regarding Claim 11, Estkowski and Baldwin remains as applied above in Claim 8, and further, Estkowski teaches the transition lines are rectilinear lines or arcs for which the center is the first navigation point or the current position of the first aircraft (Estkowski: [0059] "The control aircraft 508 [first aircraft] may reach the objective point 506 by traveling along any number of trajectory paths 510, which are represented by dashed lines in FIG. 5 that originate at the initial reference point 504 [first navigation point] and continue through a three-dimensional representation plus time, thus a 4D representation, to the objective point 506."  Note that Figure 5 shows the transition lines [arcs] centered from the first navigation point.).
26.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski (US 20090125221 A1), in view of Baldwin (US 7194353 B1), and in further view of Onomura (US 20170270808 A1).
27.	Regarding Claim 6, Estkowski and Baldwin remains as applied above in Claim 5.
	Estkowski and Baldwin fails to teach the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point.
	However, in the same field of endeavor, Onomura teaches the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point (Onomura: [0060] "Further, the own aircraft flight plane F may be divided to have a grid shape [rectilinear transition lines] with a plurality of grid lines arranged at a predetermined interval in a traveling direction [meeting point] of the own aircraft [first aircraft] and a direction orthogonal [perpendicular] thereto.").
	Estkowski, Baldwin, and Onomura are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski to incorporate the teachings of Baldwin and Onomura to determine an alternate route because it provides the benefit of route collision avoidance and increased vehicle and passenger safety.
28.	Regarding Claim 12, Estkowski and Baldwin remains as applied above in Claim 11.
	Estkowski and Baldwin fails to teach the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point.
	However, in the same field of endeavor, Onomura teaches the transition lines are rectilinear lines, said transition lines are perpendicular to a straight line connecting the current position of the first aircraft and the predetermined meeting point (Onomura: [0060] "Further, the own aircraft flight plane F may be divided to have a grid shape [rectilinear transition lines] with a plurality of grid lines arranged at a predetermined interval in a traveling direction [meeting point] of the own aircraft [first aircraft] and a direction orthogonal [perpendicular] thereto.").
	Estkowski, Baldwin, and Onomura are considered to be analogous to the claimed invention because they are in the same field of vehicle control and navigation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Estkowski to incorporate the teachings of Baldwin and Onomura to determine an alternate route because it provides the benefit of route collision avoidance and increased vehicle and passenger safety.

Response to Arguments
29.	Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
30.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  First, the applicant has alleged “that in Estkowski, the path of the second aircraft is not in accordance with a navigation plan, as required by Claim 1 and 8.”  Second, the applicant has alleged “the ‘separation window’ in Estkowski is a space of possible positions amount which a conflict avoidance path may be determined after implementing the separation method disclosed in the document, but it does not relate to an initial path of the aircraft.”  Third, the applicant has alleged “Estkowski does not disclose discretizing a transition line into a plurality of transition points” and further explains “that a path and a point are different objects since, for example, a path comprises a plurality or even an infinite number of points.”  Fourth, the applicant has alleged “that Baldwin does not determine a potential conflict in each of a plurality of transition points discretizing an area that can be reach by an aircraft, in order to infer a conflict avoidance surface, because Baldwin only computes one path, which inly extends through cells in which the risk level is lower than a threshold.” Fifth, the applicant alleged “Baldwin is silent about detecting a conflict based on the computation of a horizontal separation distance between two aircrafts.  This is because, in Baldwin, the risk of conflict is not computed with reference to a second aircraft which path is according to a navigation plan.”
31.	In response to the first allegation, the applicant alleged “that in Estkowski, the path of the second aircraft is not in accordance with a navigation plan, as required by Claim 1 and 8.”  The examiner respectfully disagrees.  Estkowski teaches receiving data related to the ownship and any other related aircraft in [0037], and further, is defined as flight plan data.  Therefore, Estkowski teaches a first and second path of a first and second aircraft because flight plan data specifically states that the aircraft follows a flight plan.
32.	In response to the second allegation, the applicant alleged “the ‘separation window’ in Estkowski is a space of possible positions amount which a conflict avoidance path may be determined after implementing the separation method disclosed in the document, but it does not relate to an initial path of the aircraft.”  The examiner respectfully disagrees. Estkowski teaches a homotopic region that is calculated between the initial location and destination location as explained in [0057].  Additionally, and explained in [0057] of Estkowski, a separation distance is determined so the ownship can be rerouted.  Therefore, the separation distance is related to the initial path of the aircraft.  Further, one would recognize that if the aircraft is rerouted because of the separation distance, then the conflict avoidance is determined based on the initial path of the aircraft.
33.	In response to the third allegation, the applicant alleged “Estkowski does not disclose discretizing a transition line into a plurality of transition points” and further explains “that a path and a point are different objects since, for example, a path comprises a plurality or even an infinite number of points.” The examiner respectfully disagrees.  The examiner directs the applicant’s attention to [0056] where Estkowski teaches determining a number of possible trajectory paths that originate from the reference point of the aircraft.  Determining a number of trajectories reads on discretizing a transition line into a plurality of transition points because the transition points are used to determine an avoidance path.  The number of trajectory path options in Estkowski is therefore comprised of a plurality of transition points.  Also, note that a skilled practitioner would recognize that a path comprises a plurality of points.  Therefore, Estkowski teaches a number of trajectory paths that reads on discretizing transition lines into a plurality of points. 
34.	In response to the fourth allegation, the applicant alleged “that Baldwin does not determine a potential conflict in each of a plurality of transition points discretizing an area that can be reach by an aircraft, in order to infer a conflict avoidance surface, because Baldwin only computes one path, which inly extends through cells in which the risk level is lower than a threshold.”  The examiner disagrees.  The examiner points the applicant’s attention to the new mapping of Estkowski, and further, [0057] and [0059] as cited in the rejection above.  Estkowski determines a potential conflict when the distance between aircrafts is less than a specified distance.  Estkowski further determines path options for the aircraft, each of the path options comprises a plurality of points.  Additionally, Baldwin teaches the conflict using the conflict detection algorithm to avoid a potential conflict between the candidate flight paths.  Also, note that a skilled practitioner would recognize that risk is determined by other aircraft in the area, and therefore the conflict would be detected between the avoidance path (candidate path) and the second path of the other aircrafts.  Also note that Baldwin determines possible candidate paths and each candidate path comprises a plurality of points that are transition points.
35.	In response to the fifth allegation, the applicant alleged Baldwin is silent about detecting a conflict based on the computation of a horizontal separation distance between two aircrafts.  This is because, in Baldwin, the risk of conflict is not computed with reference to a second aircraft which path is according to a navigation plan.” The examiner disagrees.  The examiner points the applicant’s attention to the new mapping of Estkowski, and further, [0057] and [0059] as cited in the rejection above.  Estkowski teaches a potential conflict if the distance between the vehicles (aircraft) is less than a specified distance of time position zones.  This specified distance in Estkowski is the separation distance.  From the time-position zones, path options are determined for the aircraft.  Therefore, a conflict is detected based on the separation distance.  Additionally, Baldwin teaches in [Column 19, Lines 49-67; Column 1-2] that the original flight path is changed into a new flight path to avoid the area of highest threat.  Note that a skilled practitioner would recognize the area of highest threat is based on the restricted airspace of aircraft, which can include other aircraft.  Multiple aircraft flight paths can be rerouted based on the changing threat levels associated with each flight path.
36.	Estkowski (US 20090125221 A1), in view of Baldwin (US 7194353 B1), and in further view of Onomura (US 20170270808 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
37.	Claims 1-12 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663